DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gourevitch (US Pub. No. 2014/0210784 A1) shows a display device 4 (Figs. 1 and 2 and para. 41) comprising: 2a base member (substrate 12, Fig. 3 and para. 42); 3first sensing electrodes 20 disposed on the base member and electrically connected to a first 4sensing line 26 (Figs. 4 and 29 and paras. 47 and 91), wherein the first sensing electrodes include first and second ends facing and spaced 5apart from each other (Fig. 29 and para. 91); 6a second sensing electrode 18 disposed between the first and second ends of the first sensing 7electrodes (Figs. 4 and 29 and paras. 47 and 91) on a same layer as the first sensing electrodes (para. 95) and electrically connected to a second 8sensing line 30 (para. 50); and 9a connection electrode to electrically connect the first and second ends of the first sensing 10electrodes to each other without overlapping regions between each of the first and second ends of 11the first sensing electrodes and the second sensing electrode (Fig. 29 and para. 91).  


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Claim 1 recites that that the connection electrode intersects the second sensing electrode at one or more points spaced apart from the regions, and a dummy pattern disposed on the same layer as the first sensing electrodes and the second sensing electrode, wherein the dummy pattern comprises: a first portion extending in a first direction and disposed on a first extension line of the first sensing electrodes; and a second portion extending in a second direction to intersect the first portion and disposed on a second extension line of the second electrode.
The prior art of record does not show this configuration, therefore claim 1 is allowable. 
		Claims 2 – 12 are allowable at least by virtue of their dependence on claim 1.  
		Claim 13 recites similarly allowable subject matter as that of claim 1, and therefore is allowable for the reasons above. 
		Claims 14 – 20 are allowable at least by virtue of their dependence on claim 13.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627